835 F.2d 874Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Phillip FRYE, Plaintiff-Appellee,v.Frank BOWER, John Bowen, II, Defendants-Appellants,andClint Kelly, Bruce Crockett, Defendants.
No. 87-2061.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1987.Decided Dec. 4, 1987.

Frank Bower and John Bowen, II, appellants pro se.
William G. Alexander, J. Victor Bowman, Henson, Henson, Bayliss and Coates, for appellee.
Before DONALD RUSSELL and JAMES DICKSON PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Defendants-appellants, Frank Bower and John Bowen, II, appeal from the district court's order remanding to state court a case they sought to remove to federal court.  Appellee John Frye has moved to dismiss the appeal for lack of jurisdiction.


2
Except in limited circumstances not present here, see Thermtron Products v. Hermansdorfer, 423 U.S. 336 (1976), district court orders of remand are not reviewable by appeal or otherwise.  Accordingly, this court does not have jurisdiction to hear this appeal.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, grant appellee's motion, and dismiss the appeal.


4
DISMISSED.